Exhibit 10.2

 

Ingredion Incorporated

Stock Incentive Plan

2020 Stock Option Award Agreement

 

 

Ingredion Incorporated (the “Company”) has granted you a Non-Qualified Stock
Option (the “Option”) under the Ingredion Incorporated Stock Incentive Plan (the
“Plan”).  The Option grant date, the shares of Company Common Stock (“Shares”)
covered by the Option, and the Option exercise price are set forth in the
document you have received entitled “Notice of Grant of Stock Option.”  The
Notice of Grant of Stock Option and this Stock Option Award Agreement (“Award
Agreement”) collectively constitute the Agreement evidencing the Option.  This
Award Agreement and the Plan together govern your rights under the Award and the
Plan and set forth all of the conditions and limitations affecting such rights.

Capitalized terms used in this Award Agreement shall have the meanings ascribed
to them in the Plan or in this Award Agreement.  If there is any inconsistency
between the terms of this Award Agreement and the terms of the Plan, except as
otherwise provided in the Plan, the Plan’s terms shall supersede and replace the
conflicting terms of this Award Agreement.

Overview of Your Grant

 

1.



Grant Date.    February 4, 2020 

2.



Vesting Period.  The Option does not provide you with any rights or interests
therein until it vests in accordance with the following:

The Option becomes exercisable in three equal installments on the first three
anniversaries of the date of grant (one-third of the Option will vest on
February 4, 2021, one-third will vest on February 4,  2022, and the final
one-third will vest on February 4,  2023).  The Option shall remain exercisable
until February 3,  2030.  However, the Option may expire prior to such date if
your employment with the Company terminates prior to exercising such Option, as
stated in Section 4 of this Award Agreement.

Notwithstanding the effect that Section 5.8(a)(1) of the Plan would otherwise
have, unless otherwise determined by the Committee, in the event of a Change in
Control pursuant to Section 5.8(b)(3) or (4) of the Plan in connection with
which the holders of Common Stock receive shares of common stock that are
registered under Section 12 of the Exchange Act (and, for the avoidance of
doubt, not in the event of a Change in Control to which Section 5.8(a)(2) of the
Plan applies), the Option shall become immediately exercisable in full as a
result of such Change in Control only in the event you also terminate employment
with the Company or any of its Subsidiaries or affiliates for Good Reason, or if
your employment is terminated by the Company or any of its Subsidiaries or
affiliates without Cause, within two years following such Change in Control (the
“Protection Period”).  In the event of such Change in Control pursuant to
Section 5.8(b)(3) or (4) of the Plan in connection with which the holders of
Common Stock receive shares of common stock that are registered under Section 12
of the Exchange Act, there shall be substituted for each share of Common Stock
available under the Option (if still outstanding) the number, type and class of
shares into which each outstanding share of Common Stock shall be converted
pursuant to such Change in Control.  In the event of any such substitution, the
purchase price per share in the case of the Option shall be appropriately
adjusted by the Committee (whose determination shall be final, binding and
conclusive), such adjustments to be made in the case of the Option without an
increase

 

 

ACTIVE 253423301



 

 

in the aggregate purchase price or base price. For purposes of the foregoing,
“Good Reason” shall mean:

(i)There has occurred a material reduction by the Company, a Subsidiary or
affiliate in your base salary in effect immediately before the beginning of the
Protection Period or as increased from time to time thereafter;

(ii)The Company, a Subsidiary or affiliate, without your written consent, has
required you to be relocated anywhere in excess of thirty-five (35) miles from
your office location immediately before the beginning of the Protection Period,
except for required travel on the business of the Company, a Subsidiary or
affiliate to an extent substantially consistent with your business travel
obligations immediately before the beginning of the Protection Period; or

(iii)The Company or a Subsidiary has reduced in any manner which you reasonably
consider important your title, job authorities or responsibilities immediately
before the beginning of the Protection Period.

You may exercise your right to terminate your employment for Good Reason by
giving the Company a written notice of termination specifying in reasonable
detail the circumstances constituting such Good Reason.  However, the Company
shall have thirty (30) days to “cure,” such that the circumstances constituting
such Good Reason are eliminated.  Your employment shall terminate at the end of
such thirty (30)-day period only if the Company has failed to cure such
circumstances constituting the Good Reason.

Your termination of employment within a Protection Period shall be for Good
Reason if one of the occurrences specified in this Section 2 shall have occurred
(and subject to the cure provision of the immediately preceding paragraph),
notwithstanding that you may have other reasons for terminating employment,
including employment by another employer which you  desire to accept.

3.



Exercise Procedures.    The Option may be exercised (i) by giving written notice
to the Company specifying the number of whole Shares to be purchased and
accompanied by payment therefore in full (or arrangement made for such payment
to the Company’s satisfaction) either by (A) delivery of cash in the amount of
the aggregate purchase price payable by reason of such exercise, (B) delivery
(either actual delivery or by attestation procedures established by the Company)
of previously acquired Shares that have an aggregate Fair Market Value,
determined as of the date of exercise, equal to the aggregate purchase price
payable by reason of such exercise, (C) delivery of cash in the amount of the
aggregate purchase price payable by reason of such exercise by a broker-dealer
acceptable to the Company to whom the optionee has submitted an irrevocable
notice of exercise, (D) authorizing the Company to withhold whole Shares which
would otherwise be delivered having an aggregate Fair Market Value, determined
as of the date of exercise, equal to the aggregate purchase price payable by
reason of such exercise, or (E) a combination of (A), (B) and (D), and (ii) by
executing such documents as the Company may reasonably request.  Any fraction of
a Share which would be required to pay such purchase price shall be paid by you
in cash.  Notwithstanding the foregoing, if you are resident or employed outside
of the United States, the Company may require payment of the purchase price in a
particular or different method of exercise, as it shall determine in its sole
discretion.  No shares of Common Stock shall be issued until the full purchase
price therefore has been paid (or arrangement made for such payment to the
Company’s satisfaction).



 

ACTIVE 253423301



 

 

4.



Effect of Termination of Employment.

(a) If you terminate employment with or service to the Company or its
Subsidiaries or affiliates (1) by reason of (i) death, or (ii) retirement on or
after (A) age 65, (B) age 62 with a minimum of 5  years of employment with or
service to the Company or its Subsidiaries or affiliates or (C) age 55 with a
minimum of 10 years of employment with or service to the Company or its
Subsidiaries or affiliates (in the case of any termination described in (A), (B)
or (C), a “Retirement”), or (iii) the occurrence of your Disability Date, or (2)
for Good Reason, or if your employment is terminated by the Company or any of
its Subsidiaries or affiliates without Cause, within two years following a
Change in Control (the “Protection Period”), the Option shall be exercisable for
the remainder of the term stated in Section 2 of this Agreement, but only to the
extent that the Option was vested and exercisable at the date of such
termination of employment, including, without limitation, as a result of the
second paragraph of Section 2 of this Agreement.  Notwithstanding the foregoing,
 in the event of your Retirement on or after February 4, 2021, the Option shall
continue to vest in accordance with Section 2 above.  

(b) If your employment with the Company or its Subsidiaries or affiliates is
terminated under any circumstance other than as described in Section 4(a) or
4(c), the Option shall remain exercisable to the extent that it was exercisable
at the date of your termination of employment, for a period of 90 days following
such termination of employment.

(c) Notwithstanding anything to the contrary contained in this Section 4, if
your employment with the Company is terminated by the Company or its
Subsidiaries or affiliates for Cause, the Option shall terminate automatically
on the effective date of such termination of employment.

5.



Requirements of Law.    The granting of the Option and the issuance of Shares
under the Plan shall be subject to, and conditioned upon, satisfaction of all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

6.



Income Tax and Social Insurance Contribution Withholding.    Prior to the
issuance or delivery of any Shares, the Company or the Subsidiary or affiliate
that employs you (the “Employer”) (if applicable) shall have the right to
require you to pay any U.S. Federal, state, local or other taxes (including
non-U.S. taxes, social insurance, payroll tax, payment on account or other
tax-related withholding) (“Tax-Related Items”) which may be required to be
withheld or paid in connection with the Option.  Such obligation shall be
satisfied either:

(a) by the Company (which if you are subject to Section 16 of the Exchange Act
is subject to approval by the Committee) by withholding whole Shares which would
otherwise be delivered to you, having an aggregate Fair Market Value determined
as of the date the obligation to withhold or pay taxes arises in connection with
the Option (the “Tax Date”), or by the Company or Employer withholding an amount
of cash which would otherwise be payable to you, in the amount necessary to
satisfy any such obligation; or

(b) by you by any of the following means: (A) a cash payment to the Company or
the Employer in the amount necessary to satisfy any such obligation, (B)
delivery (either actual delivery or by attestation procedures established by the
Company) to the Company of Shares having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the amount necessary to satisfy any such
obligation, (C) authorizing the Company to withhold whole Shares which would
otherwise be delivered having an aggregate Fair Market Value, determined as of
the Tax Date, or withhold an amount of cash which would otherwise be payable to
you, equal to the amount necessary to satisfy any such obligation, (D) a cash
payment in the amount necessary to satisfy any such obligation by

 

ACTIVE 253423301



 

 

a broker-dealer acceptable to the Company to whom you have submitted an
irrevocable notice of exercise or (E) any combination of (A), (B) and (C).

Any fraction of a Share which would be required to satisfy such an obligation
shall be disregarded and you shall pay the remaining amount in cash.

Regardless of any action the Company or the Employer (if applicable) takes with
respect to any or all Tax-Related Items, you acknowledge and agree that the
ultimate liability for all Tax-Related Items legally due by you is and remains
your responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including the grant of the Option,
the vesting of the Option, the exercise of the Option, the subsequent sale of
any Shares acquired pursuant to the Option and the receipt of any dividends; and
(ii) do not commit to structure the terms of the grant or any aspect of the
Option to reduce or eliminate your liability for Tax-Related Items.

7.



Nontransferability.    The Option is not transferable other than by will, the
laws of descent and distribution or pursuant to beneficiary designation
procedures, if any, approved by the Company.  Except to the extent permitted by
the foregoing sentence, the Option may be exercised or settled during your
lifetime by only you,  your legal representative or a  similar person.

8.



Continuation of Employment. This Award Agreement shall not confer upon you any
right to continuation of employment by the Company, its affiliates, and/or its
Subsidiaries, nor shall this Award Agreement interfere in any way with the
Company’s, its affiliates’, and/or its Subsidiaries’ right to terminate your
employment at any time, except to the extent expressly provided otherwise in a
written agreement between you and the Company, an affiliate or Subsidiary or
prohibited by law.

9.



No Right to Future Grants; No Right of Employment; Extraordinary Item.    In
accepting the grant, you acknowledge that: (a) the Plan is established
voluntarily by the Company, is discretionary in nature and may be modified,
suspended or terminated by the Company at any time, as provided in the Plan and
this Award Agreement; (b) the grant of the Option is voluntary and occasional
and does not create any contractual or other right to receive future grants of
Options, or benefits in lieu of Options, even if Options have been granted
repeatedly in the past; (c) all decisions with respect to future Option grants,
if any, will be at the sole discretion of the Company; (d) your participation in
the Plan is voluntary; (e) the Option is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (f) the grant of the Option is provided for future services to
the Company and its affiliates and is not under any circumstances to be
considered compensation for past services; (g) in the event that you are an
employee of an affiliate or Subsidiary of the Company, the Option grant will not
be interpreted to form an employment contract or relationship with the Company
or an employment contract with the affiliate or Subsidiary that is your
employer; (h) the future value of the underlying Shares is unknown and cannot be
predicted with certainty; (i) if the underlying Shares do not increase in value,
the Option will have no value; (j) if you exercise your Option and obtain
Shares, the value of those Shares acquired upon exercise may increase or
decrease in value, even below the Option Price; (k) no claim or entitlement to
compensation or damages arises from termination of the Option or diminution in
value of the Option or Shares purchased through exercise of the Option, and you
irrevocably release the Company, its affiliates and/or its Subsidiaries from any
such claim that may arise; (l) in the event of involuntary termination of your
employment, your right to receive Options and vest in Options under the Plan, if
any, will terminate in accordance with the terms of the Plan and will not be
extended by any notice period mandated under local law; furthermore, your right
to exercise the Option after such termination of employment, if any, will be
measured by the date of termination of your active employment and will

 

ACTIVE 253423301



 

 

not be extended by any notice period mandated under local law; and (m) if you
are resident or employed outside of the United States, neither the Company nor
any of its Subsidiaries or affiliates shall be liable for any change in the
value of the Option, the amount realized upon exercise of the Option or the
amount realized upon a subsequent sale of any Shares, resulting from any
fluctuation of the United States Dollar/local currency exchange rate.

10.



Employee Data Privacy.  You hereby explicitly and unambiguously consent to the
collection, use, processing and transfer, in electronic or other form, of your
personal data as described in this document by and among, as applicable, the
Company, its affiliates and its Subsidiaries for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

You understand that the Company (and/or the Employer, if applicable) holds
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, email address, family
size, marital status, sex, beneficiary information, emergency contacts,
passport/visa information, age, language skills, driver’s license information,
nationality, C.V. (or resume), wage history, employment references, social
insurance number, resident registration number or other identification number,
salary, job title, employment or severance contract, current wage and benefit
information, personal bank account number, tax-related information, plan or
benefit enrollment forms and elections, option or benefit statements, any shares
of stock or directorships in the company, details of all options or any other
entitlements to shares of stock awarded, canceled, purchased, vested, unvested
or outstanding for purpose of managing and administering the Plan (“Data”). 

You understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan including, but not
limited to, the affiliates of the Company and/or Morgan Stanley Smith Barney
LLC, or any successor.  These third party recipients may be located in your
country or elsewhere, and the recipient’s country may have different data
privacy laws and protections than your country.  You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting Corporate Human Resources. 

You authorize the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom you may elect to deposit any Shares acquired.  You understand
that Data will be held only as long as is necessary to implement, administer and
manage your participation in the Plan. 

You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing Corporate Human Resources.  You
understand, however, that refusing or withdrawing your consent may affect your
ability to participate in the Plan.  For more information on the consequences of
your refusal to consent or withdrawal of consent, you understand that you may
contact Corporate Human Resources.

Finally, upon request of the Company or the Employer, you agree to provide an
executed data privacy consent form (or any other agreements or consents that may
be required by the Company and/or the Employer) that the Company and/or the
Employer may deem necessary to obtain from you for the purpose of administering
your participation in the Plan in compliance with the data privacy laws in your
country, either now or in the future. You understand and agree that you will be
unable to participate in the Plan if you fail to provide any such consent or
agreement requested by the Company and/or the Employer.



 

ACTIVE 253423301



 

 

11.



Compliance with the Law.    If you are resident or employed outside of the
United States, as a condition of the grant of the Option, you agree to
repatriate all payments attributable to the Shares and/or cash acquired under
the Plan in accordance with local foreign exchange rules and regulations in your
country of residence (and country of employment, if different).  In addition,
you agree to take any and all actions, and consent to any and all actions taken
by the Company and the Company’s Subsidiaries and affiliates, as may be required
to allow the Company and the Company’s Subsidiaries and affiliates to comply
with local laws, rules and regulations in your country of residence (and country
of employment, if different).  Finally, you agree to take any and all actions as
may be required to comply with your personal legal and tax obligations under
local laws, rules and regulations in your country of residence (and country of
employment, if different).

12.



Administration.  This Award Agreement and your rights hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Board or the Committee
may adopt for administration of the Plan.

13.



Not a Public Offering in Non-U.S. Jurisdictions.    If you are resident or
employed outside of the United States, neither the grant of the Option under the
Plan nor the issuance of the underlying Shares upon exercise of the Option is
intended to be a public offering of securities in your country of residence (and
country of employment, if different).  The Company has not submitted any
registration statement, prospectus or other filings to the local securities
authorities in jurisdictions outside of the United States unless otherwise
required under local law.    No employee of the Company is permitted to advise
you on whether you should purchase Shares under the Plan or provide you with any
legal, tax or financial advice with respect to the grant of the Option.
Investment in Shares involves a degree of risk. Before deciding to purchase
Shares pursuant to the Option, you should carefully consider all risk factors
and tax considerations relevant to the acquisition of Shares under the Plan or
the disposition of them. Further, you should carefully review all of the
materials related to the Option and the Plan, and you should consult with your
personal legal, tax and financial advisors for professional advice in relation
to your personal circumstances.

14.



Insider Trading/Market Abuse Laws.    You acknowledge that, depending on your or
your broker’s country of residence or where the Shares are listed, you may be
subject to insider trading restrictions and/or market abuse laws that may affect
your ability to accept, acquire, sell or otherwise dispose of Shares, rights to
Shares or rights linked to the value of Shares during such times you are
considered to have “inside information” regarding the Company as defined in the
laws or regulations in your country. Local insider trading laws and regulations
may prohibit the cancellation or amendment of orders you placed before you
possessed inside information. Furthermore, you could be prohibited from (a)
disclosing the inside information to any third party (other than on a “need to
know” basis), and (b) “tipping” third parties or causing them otherwise to buy
or sell securities. Third parties include fellow employees.  Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under the Company’s insider trading policy. You
acknowledge that it is your responsibility to comply with any restrictions and
you are advised to speak to your personal advisor on this matter.

15.



Governing Law.    All questions concerning the construction, validity and
interpretation of this Award Agreement and the Plan shall be governed and
construed according to the laws of the State of Delaware, without regard to the
application of the conflicts of laws provisions thereof.  Any disputes regarding
the Option or the Plan shall be brought only in the state or federal courts of
the State of Delaware.

16.



Severability.    The invalidity or unenforceability of any provision of the Plan
or this Award Agreement will not affect the validity or enforceability of any
other provision of the Plan or this Award Agreement,

 

ACTIVE 253423301



 

 

and each provision of the Plan and this Award Agreement will be severable and
enforceable to the extent permitted by law. 

17.



Waiver: You understand that the waiver by the Company with respect to your
compliance with any provision of this Award Agreement shall not operate or be
construed as a waiver of any other provision of this Award Agreement, or of any
subsequent breach of such party of a provision of this Award Agreement.

18.



Addendum to Award Agreement.    Notwithstanding any provisions of this Award
Agreement to the contrary, the Option shall be subject to such special terms and
conditions for your country of residence (and country of employment, if
different), as the Company may determine in its sole discretion and which shall
be set forth in an addendum to these terms and conditions (the “Addendum”).  If
you transfer your residence and/or employment to another country, any special
terms and conditions for such country will apply to the Option to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local laws,
rules and regulations, or to facilitate the operation and administration of the
Option and the Plan (or the Company may establish additional terms and
conditions as may be necessary or advisable to accommodate your transfer). In
all circumstances, the Addendum shall constitute part of these terms and
conditions.

19.



Electronic Delivery.  The Company may, in its sole discretion, decide to deliver
any documents related to the Option or other awards granted to you under the
Plan by electronic means.  You hereby consent to receive such documents be
electronic delivery and agree to participate in the Plan through an online or
electronic system established and maintained by the Company or a third party
designated by the Company.

20.



English Language.    If you are resident and/or employed outside of the United
States, you acknowledge and agree that it is your express intent that the Award
Agreement, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the Option, be drawn up in
English.  If you have received the Award Agreement, the Plan or any other
documents related to the Option translated into a language other than English,
and if the meaning of the translated version is different than the English
version, the English version will control.

21.



Additional Requirements.    The Company reserves the right to impose other
requirements on the Option, any Shares acquired pursuant to the Option, and your
participation in the Plan, to the extent the Company determines, in its sole
discretion, that such other requirements are necessary or advisable in order to
comply with local laws, rules and regulations, or to facilitate the
administration of the Option and the Plan.  Such requirements may include (but
are not limited to) requiring you to sign any agreements or undertakings that
may be necessary to accomplish the foregoing.

22.



Clawback Policy.    This Award Agreement and the Option are subject to the
Company’s Policy on Recoupment of Incentive Compensation and any similar policy
or policies that have been or may be adopted by the Company.

Ingredion Incorporated

 

 

*          *          *          *          *



 

ACTIVE 253423301



 

 

Ingredion Incorporated

Addendum to the Stock Option Award Agreement

 

 

In addition to the terms of the Plan and the Award Agreement, the Option is
subject to the following additional terms and conditions.  All defined terms
contained in this Addendum shall have the same meaning as set forth in the Plan
and the Award Agreement.  Pursuant to Section 20 of the Award Agreement, if you
transfer your residence and/or employment to another country reflected in an
Addendum, the additional terms and conditions for such country (if any) will
apply to you to the extent the Company determines, in its sole discretion, that
the application of such terms and conditions is necessary or advisable in order
to comply with local laws, rules and regulations, or to facilitate the operation
and administration of the Award and the Plan (or the Company may establish
additional terms and conditions as may be necessary or advisable to accommodate
your transfer).

 

EUROPEAN UNION (“EU”) / EUROPEAN ECONOMIC AREA (“EEA”)

 

Data Privacy.  If you reside and/or perform services in the EU/EEA, Section 13
of the Award Agreement shall be replaced with the following:

 

The Company, with its registered address at 5 Westbrook Corporate Center,
Westchester, IL 60154, U.S.A., is the controller responsible for the processing
of your personal data by the Company and the third parties noted below. You
should review the following information regarding the Company’s data processing
practices.

 

(a) Data Collection and Usage. Pursuant to applicable data protection laws, you
are hereby notified that the Company collects, processes and uses certain
personally-identifiable information about you for the legitimate interest of
implementing, administering and managing the Plan and generally administering
equity awards; specifically, including your name, home address, email address
and telephone number, date of birth, social insurance number or other
identification number, salary, citizenship, job title, any shares of Common
Stock or directorships held in the Company, and details of all Options or any
entitlement to shares of Common Stock awarded, canceled, exercised, vested, or
outstanding in your favor, which the Company receives from you or the Employer
(“Personal Data”). In granting the Award under the Plan, the Company will
collect Personal Data for purposes of allocating shares of Common Stock and
implementing, administering and managing the Plan. The Company’s legal basis for
the collection, processing and use of Personal Data is the necessity of the
processing for the Company to perform its contractual obligations under this
Award Agreement and the Plan and the Company’s legitimate business interests of
managing the Plan, administering employee equity awards and complying with its
contractual and statutory obligations.

 

(b) Stock Plan Administration Service Provider. The Company transfers Personal
Data to Morgan Stanley Smith Barney LLC and/or its affiliates, an independent
service provider based in the United States, which assists the Company with the
implementation, administration and management of the Plan.  In the future, the
Company may select a different service provider and share Personal Data with
another company that serves in a similar manner. The Company’s service provider
will open an account for you to receive and trade shares of Common Stock. You
will be asked to agree on separate terms and data processing practices with the
service provider, which is a condition to your ability to participate in the
Plan. The processing of Personal Data will take place through both electronic
and non-electronic means. Personal Data will only be accessible by those
individuals requiring access to it for purposes of implementing, administering
and operating the Plan.



 

ACTIVE 253423301



 

 

 

(c) International Data Transfers.  The Company and its service providers are
based in the United States. Your country or jurisdiction may have different data
privacy laws and protections than the United States. For example, the European
Commission has issued only a limited adequacy finding with respect to the United
States that applies only to the extent companies register for the EU-U.S.
Privacy Shield program. Alternatively, an appropriate level of protection can be
achieved by implementing safeguards such as the Standard Contractual Clauses
adopted by the EU Commission. Personal Data will be transferred from the EU/EEA
to the Company and onward from the Company to any of its service providers based
on the EU Standard Contractual Clauses or, if applicable, registration with the
EU-U.S. Privacy Shield program. You may request a copy of such appropriate
safeguards by contacting your local human resources department.

 

(d) Data Retention. The Company will use Personal Data only as long as is
necessary to implement, administer and manage your participation in the Plan or
as required to comply with legal or regulatory obligations, including tax and
securities laws. When the Company no longer needs Personal Data, the Company
will remove it from its systems. If the Company keeps Personal Data longer, it
would be to satisfy legal or regulatory obligations and the Company’s legal
basis would be for compliance with relevant laws or regulations.

 

(e) Data Subject Rights. You may have a number of rights under data privacy laws
in your country. For example, your rights may include the right to (i) request
access or copies of Personal Data the Company processes, (ii) request
rectification of incorrect Personal Data, (iii) request deletion of Personal
Data, (iv) place restrictions on processing Personal Data, (v) lodge complaints
with competent authorities in your country, and/or (vi) request a list with the
names and addresses of any potential recipients of Personal Data.  To receive
clarification regarding your rights or to exercise your rights, you may contact
your local human resources department.

 

ARGENTINA

 

Securities Law Information.  The Option and any Shares to be issued pursuant to
exercise of the Option are offered as a private transaction.  This offering is
not subject to supervision by any Argentine governmental authority.

 

AUSTRALIA

 

1.Shareholder Approval Requirement.  Notwithstanding any provision in the Award
Agreement to the contrary, you will not be entitled to, and shall not claim, any
benefit under the Plan (including, without limitation, a legal right as set
forth in Section 4(a) of the Award Agreement) if the provision of such benefit
would give rise to a breach of Part 2D.2 of the Corporations Act 2001 (Cth), any
other provision of that Act, or any other applicable statute, rule or regulation
which limits or restricts the giving of such benefits.  Further, the Company's
affiliate in Australia is under no obligation to seek or obtain the approval of
its shareholders for the purpose of overcoming any such limitation or
restriction.

 

2.Tax Notification. The Plan is a plan to which Subdivision 83A-C of the Income
Tax Assessment Act 1997 (Cth) applies (subject to conditions in the Act).

 

BRAZIL

 

1.Labor Law Acknowledgment. You agree that (i) the benefits provided under the
Award Agreement and the Plan are the result of commercial transactions unrelated
to your employment; (ii) the Award Agreement and the Plan are not a part of the
terms and conditions of your employment; and (iii) the income from the exercise
of the Option, if any, is not part of your remuneration from employment.



 

ACTIVE 253423301



 

 

 

2.Compliance with Law.  By accepting the Option, you agree to comply with
applicable Brazilian laws and to pay any and all applicable taxes associated
with the exercise of the Option, the receipt of dividends and/or the sale of
Shares acquired under the Plan.

 

CANADA

 

1.Use of Previously Owned Shares.  Notwithstanding any provision in the Award
Agreement or the Plan to the contrary, if you are resident in Canada, you may
not use previously-owned Shares to pay the purchase price or any Tax-Related
Items in connection with the Option.

 

2.Securities Law Information.  You acknowledge and agree that you will only sell
Shares acquired through participation in the Plan outside of Canada through the
facilities of a stock exchange on which the Shares are listed. Currently, the
Shares are listed on the New York Stock Exchange.

 

3.Use of English Language.  You acknowledge and agree that it is your express
wish that this Award Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.  Vous reconnaissez et
consentez que c’est votre souhait exprès qui cet accord, de meme que tous
documents, toutes notifications et tous procédés légaux est entré dans, donné ou
instituté conformément ci-annexé ou relatant directement ou indirectement
ci-annexé, est formulé dans l’anglais.

 

4.Data Privacy. The following provision supplements Section 10 of the Award
Agreement:

 

You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company and any of its Subsidiaries and the Committee or its
delegate to disclose and discuss the Plan with their advisors. You further
authorize the Company and any of its Subsidiaries to record such information and
to keep such information in your employee file.

 

CHILE

 

Private Placement.  The following provision shall supplement Section 13 of the
Award Agreement:


The grant of the Option hereunder is not intended to be a public offering of
securities in Chile but instead is intended to be a private placement. 

 

a)



The starting date of the offer will be the Grant Date (as defined in the Award
Agreement), and this offer conforms to General Ruling no. 336 of the Chilean
Commission for the Financial Market;

b)



The offer deals with securities not registered in the registry of securities or
in the registry of foreign securities of the Chilean Commission for the
Financial Market, and therefore such securities are not subject to its
oversight;

c)



The issuer is not obligated to provide public information in Chile regarding the
foreign securities, as such securities are not registered with the Chilean
Commission for the Financial Market; and

d)



The foreign securities shall not be subject to public offering as long as they
are not registered with the corresponding registry of securities in Chile.

 

a)



La fecha de inicio de la oferta será el de la fecha de otorgamiento (o “grant
date”, según este término se define en el documento denominado
“Award Agreement”) y esta oferta se acoge a la norma de Carácter General n° 336
de la Comisión para el Mercado Financiero Chilena;



 

ACTIVE 253423301



 

 

b)



La oferta versa sobre valores no inscritos en el registro de valores o en el
registro de valores extranjeros que lleva la Comisión para el Mercado Financiero
Chilena, por lo que tales valores no están sujetos a la fiscalización de ésta;

c)



Por tratar de valores no inscritos no existe la obligación por parte del emisor
de entregar en Chile información pública respecto de esos valores; y

d)



Esos valores no podrán ser objeto de oferta pública mientras no sean inscritos
en el registro de valores correspondiente.

 

CHINA

 

The following provisions govern your participation in the Plan if you are a
national of the People’s Republic of China (“China”) resident in mainland China,
as determined by the Company in its sole discretion:

 

1.Exchange Control Approval.  The vesting of the Option is conditioned upon the
Company securing all necessary approvals from the China State Administration of
Foreign Exchange (“SAFE”) to permit operation of the Plan.

 

2.Mandatory Cashless Sell-All Exercise.  Notwithstanding any provision in the
Award Agreement or Plan to the contrary, unless and until the Committee
determines otherwise, the method of exercise of the Option shall be limited to
mandatory cashless, sell-all exercise.

 

3. Limitations on Exercisability Following Termination of
Employment.  Notwithstanding any provision in the Agreement or the Plan to the
contrary, in the event your employment terminates for any reason, the Option
will no longer be exercisable after the earlier of: (i) the period set forth in
Section 4 of the Award Agreement; (ii) the last day of the six-month period
beginning on the date of termination of employment (or such earlier date as may
be required by the Company or the SAFE); and (iii) the Option expiration date.

 

4.Exchange Control Restrictions.  You understand and agree that, pursuant to
local exchange control requirements, you will be required immediately to
repatriate to China the proceeds from the sale of any Shares acquired under the
Plan.  You further understand that such repatriation of proceeds may need to be
effected through a special bank account established by the Company or its
Subsidiaries, and you hereby consent and agree that proceeds from the sale of
Shares acquired under the Plan may be transferred to such account by the Company
on your behalf prior to being delivered to you and that no interest shall be
paid with respect to funds held in such account.  The proceeds may be paid to
you in U.S. dollars or local currency at the Company’s discretion.  If the
proceeds are paid to you in U.S. dollars, you understand that a U.S. dollar bank
account in China must be established and maintained so that the proceeds may be
deposited into such account.  If the proceeds are paid to you in local currency,
you acknowledge that the Company is under no obligation to secure any particular
exchange conversion rate and that the Company may face delays in converting the
proceeds to local currency due to exchange control restrictions.  You agree to
bear any currency fluctuation risk between the time the Shares are sold and the
net proceeds are converted into local currency and distributed to you.  You
further agree to comply with any other requirements that may be imposed by the
Company or its Subsidiaries in China in the future to facilitate compliance with
exchange control requirements in China.  You acknowledge and agree that the
processes and requirements set forth herein shall continue to apply following
your termination.

 

5.Administration.  Neither the Company nor any of its Subsidiaries shall be
liable for any costs, fees, lost interest or dividends or other losses you may
incur or suffer resulting from the enforcement of the terms of this Addendum or
otherwise from the Company’s operation and enforcement of the Plan, the Award
Agreement and the Option in accordance with Chinese law including, without
limitation, any applicable

 

ACTIVE 253423301



 

 

SAFE rules, regulations and requirements.

 

The above requirements will not apply to non-Chinese nationals, unless otherwise
required by the Company or by SAFE.

 

COLOMBIA

 

Securities Law Information. The Shares are not and will not be registered with
the Colombian registry of publicly traded securities (Registro Nacional de
Valores y Emisores). Therefore, the Shares may not be offered to the public in
Colombia. Nothing in the Award Agreement should be construed as making a public
offer of securities in Colombia.

 

GERMANY

 

No country-specific provisions.

 

JAPAN

 

No country-specific provisions.

 

MEXICO

 

1.Commercial Relationship.  You expressly recognize that your participation in
the Plan and the Company’s grant of the Option do not constitute an employment
relationship between you and the Company.  You have been granted the Option as a
consequence of the commercial relationship between the Company and the Company’s
affiliate in Mexico that employs you, and the Company’s local affiliate in
Mexico is your sole employer.  Based on the foregoing, (a) you expressly
recognize the Plan and the benefits you may derive from your participation in
the Plan do not establish any rights between you and the Company’s affiliate in
Mexico that employs you, (b) the Plan and the benefits you may derive from your
participation in the Plan are not part of the employment conditions and/or
benefits provided by the Company’s affiliate in Mexico that employs you, and (c)
any modifications or amendments of the Plan by the Company, or a termination of
the Plan by the Company, shall not constitute a change or impairment of the
terms and conditions of your employment with the Company’s affiliate in Mexico
that employs you.

 

2.Extraordinary Item of Compensation.  You expressly recognize and acknowledge
that your participation in the Plan is a result of the discretionary and
unilateral decision of the Company, as well as your free and voluntary decision
to participate in the Plan in accordance with the terms and conditions of the
Plan, the Award Agreement and this Addendum.  As such, you acknowledge and agree
that the Company may, in its sole discretion, amend and/or discontinue your
participation in the Plan at any time and without any liability.  The value of
the Option is an extraordinary item of compensation outside the scope of your
employment contract, if any.  The Option is not part of your regular or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits, or any similar payments, which are the exclusive obligations of the
Employer.

 



 

ACTIVE 253423301



 

 

PAKISTAN

 

Mandatory Cashless Sell-All Exercise.  Notwithstanding any provision in the
Award Agreement or Plan to the contrary, unless and until the Committee
determines otherwise, the method of exercise of the Option shall be limited to
mandatory cashless, sell-all exercise.

 

PERU

 

1.Labor Law Acknowledgement.  By accepting the grant of the Option, you
acknowledge, understand and agree that the Option is being granted ex gratia to
you with the purpose of rewarding you.

 

2.Securities Law Information.   The grant of the Option is considered a private
offering in Peru; therefore, it is not subject to registration.  For more
information concerning this offer, please refer to the Plan, the Award Agreement
and any other grant documents made available to you by the Company.

 

SINGAPORE

 

Securities Law Information.  The grant of the Option under the Plan is being
made pursuant to the “Qualifying Person” exemption under section 273(1)(f) of
the Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”).  The Plan
has not been and will not be lodged or registered as a prospectus with the
Monetary Authority of Singapore and is not regulated by any financial
supervisory authority pursuant to any legislation in Singapore.  Accordingly,
statutory liability under the SFA in relation to the content of prospectuses
would not apply.  You should note that, as a result, the Award is subject to
section 257 of the SFA and you will not be able to make: (a) any subsequent sale
of the Shares underlying the Award in Singapore; or (b) any offer of such
subsequent sale of the Shares subject to the Award in Singapore, unless such
sale or offer is made pursuant to the exemptions under Part XIII Division 1
Subdivision (4) (other than section 280) of the SFA.

 

SOUTH AFRICA

 

1.Exchange Control Obligations.  You are solely responsible for complying with
applicable exchange control regulations and rulings (the “Exchange Control
Regulations”) in South Africa.  As the Exchange Control Regulations change
frequently and without notice, you should consult your legal advisor prior to
the acquisition or sale of Shares under the Plan to ensure compliance with
current Exchange Control Regulations.  Neither the Company nor any of its
Subsidiaries or affiliates will be liable for any fines or penalties resulting
from your failure to comply with applicable laws.

 

2.Securities Law Information and Acceptance of the Option.  Neither the Option
nor the underlying Shares shall be publicly offered or listed on any stock
exchange in South Africa.  The offer is intended to be private pursuant to
Section 96 of the Companies Act and is not subject to the supervision of any
South African governmental authority.

 

The Option offer must be finalized on or before the 60th day following the Grant
Date.  If you do not want to accept the Option, you must decline the Option no
later than the 60th day following the Grant Date.  If you do not decline the
Option on or before the 60th day following the Grant Date, you will be deemed to
accept the Option.

 



 

ACTIVE 253423301



 

 

SOUTH KOREA

 

Employee Data Privacy.  By accepting the Option:

 

1.



You agree to the collection, use, processing and transfer of Data as described
in Section 10 of the Award Agreement; and

2.



You agree to the processing of your unique identifying information (resident
registration number) as described in Section 10 of the Award Agreement.

 

THAILAND

 

No country-specific provisions.

 

UNITED ARAB EMIRATES

 

Securities Law Information.  The Plan and the Award Agreement are intended for
distribution only to certain participants as selected by the Company and must
not be delivered to, or relied on by, any other person.  You should conduct your
own due diligence on the Company’s shares of Common Stock.  If you do not
understand the contents of the Plan and the Award Agreement, you should consult
an authorized financial adviser. The Emirates Securities and Commodities
Authority has no responsibility for reviewing or verifying any documents in
connection with the Plan.  Neither the Ministry of Economy nor the Dubai
Department of Economic Development have approved the Plan or the Award Agreement
nor taken steps to verify the information set out therein, and have no
responsibility for such documents.

 

UNITED KINGDOM

 

1.Tax-Related Items.  Without limiting the effect of Section 6 of the Award
Agreement, you hereby agree that you are liable for all Tax-Related Items and
hereby covenant to pay all such Tax-Related Items, as and when requested by the
Company or (if different) the Employer or by Her Majesty’s Revenue & Customs
(“HMRC”) (or any other tax authority or any other relevant authority).  You also
hereby agree to indemnify and keep indemnified the Company and (if different)
the Employer against any Tax-Related Items that they are required to pay or
withhold or have paid or will pay on your behalf to HMRC (or any other tax
authority or any other relevant authority).

 

Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the U.S. Securities and Exchange
Act of 1934, as amended), the terms of the immediately foregoing provision will
not apply.  In the event that you are a director or executive officer of the
Company and the income tax is not collected from or paid by you within ninety
(90) days after the U.K. tax year in which an event giving rise to the
indemnification described above occurs, the amount of any uncollected tax may
constitute a benefit to you on which additional income tax and national
insurance contributions (“NICs”) may be payable.  You acknowledge that you
ultimately will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime, and
the Employer will hold you liable for the amount of any employee NICs due on
this additional benefit, which the Company or the Employer may recover from you
at any time thereafter by any of the means referred to in Section 6 of the Award
Agreement.

   

2Exclusion of Claim. You acknowledge and agree that you will have no entitlement
to compensation or damages insofar as such entitlement arises or may arise from
your ceasing to have rights under or to be entitled to exercise the Option,
whether or not as a result of the termination of your employment with the
Company or its Subsidiaries or affiliates for any reason whatsoever (whether the
termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Option.  Upon the grant of the

 

ACTIVE 253423301



 

 

Option, you shall be deemed irrevocably to have waived any such entitlement.

*          *          *          *          *

 

 

 

 

 

ACTIVE 253423301

